Citation Nr: 1401945	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple joints, to specifically include arthritis of the hip.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1987 and from March 2003 to February 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for arthritis of multiple joints.  

In a March 2010 decision, the Board reopened the claim for service connection for arthritis of multiple joint, to include the hands, and remanded it for additional development.  A subsequent January 2012 rating decision granted service connection for bilateral osteoarthritis (to include trigger finger of middle, index, and thumbs).  

The Board remanded the Veteran's current claim on appeal again in May 2012.  In doing so, the Board noted that the January 2012 decision represented a complete grant of benefits sought on appeal with respect to the issue of service connection for arthritis of the hands.  The Board further pointed out that a June 2010 VA examination report diagnosed bilateral hip degenerative joint disease (DJD).  Accordingly, the Board determined that this disability should have been considered by the RO when evaluating the claim for arthritis of multiple joints, to include the hands.  Thus, the Board remanded the issue again, in light of her hip DJD diagnosis. 

In October 2012, the Board sought clarification from the Veteran with respect to whether she wished to withdrawal her appeal on the issue of entitlement to service connection for arthritis of multiple joints.  The Veteran did not respond; thus her claim remained on appeal.  The Board remanded the claim for further evidentiary development in December 2012.

For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



REMAND

Upon thorough review of the claims file, it is unclear whether a complete copy of the Veteran's service treatment records (STRs) pertaining to her second period of service, from March 2003 to February 2004, has been associated with the claims file.  Notably, it appears an entrance examination (as opposed to a mere "health assessment") pertaining to that period of service is not of record.  Moreover, a review of the claims file does not show that a complete copy of STRs, pertaining to her second period of active service, has been requested through appropriate channels.

Accordingly, remand is required in order to ensure that a complete copy of the Veteran's STRs is associated with claims file.  If additional STRs are obtained, an additional medical opinion will be necessary with respect to the nature and etiology of the Veteran's claimed hip disability, in order to consider and address all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's service treatment records, to include an entrance examination report, pertaining to the Veteran's second period of active service, from March 2003 to February 2004, from the National Personnel Records Center in St. Louis, Missouri (NPRC), and/or from any other appropriate source of service treatment records.  

All reasonable attempts should be made to obtain these records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  She must also be allowed the opportunity to provide any missing records, and be notified of any further actions that will be taken with regard to her claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, if additional service treatment records are obtained, forward the claims file to an appropriate VA examiner in order to obtain new medical opinions with respect to the Veteran's hip disability claim.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide an opinion with respect to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed hip disabilities, (i.e., osteoarthritis, osteopenia, and sacroiliac joint arthritis) were incurred during or as a result of her active service, to include as a result of her multiple complaints of hip pain and her diagnosed hip related conditions during her first period of service?

b)  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's current hip disabilities were caused (in whole or in part) by any service-connected orthopedic disability (i.e., degenerative joint disease of the cervical or lumbar spine, degenerative joint disease of the right knee, with lateral instability and limitation of extension, bilateral pes cavus with hallux valgus, myositis and myalgia of the right tibia and fibula)? 

c)  If not, is at least as likely as not that any of the Veteran's current hip disabilities was aggravated (permanently made worse) by any service-connected orthopedic disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

d)  Finally, is there evidence showing that the Veteran's osteopenia, diagnosed prior to her second period of service, increased in severity during that period of service?  If so, what is the likelihood that such increase in severity was due to the natural progression of the disease?

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should address all relevant lay and medical evidence of record, to include the August 2013 VHA specialist opinion.

If further medical examination is recommended, this should be undertaken.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development, including the requested medical opinion, has been completed.  If any requested development is not complete, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If her claim remains denied, provide her and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return her appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


